United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
REGIONAL OFFICE, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1434
Issued: February 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2009 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ decision dated April 28, 2009, which suspended his compensation. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly suspended appellant’s compensation benefits
effective April 12, 2009 for failing to submit a Form CA-1032, as required.
FACTUAL HISTORY
On February 18, 1982 appellant, then a counseling psychologist, filed an occupational
disease claim alleging that he suffered a stress reaction due to threats of bodily harm and loss of
life. He listed the date of injury as January 19, 1982, noting that he was threatened with violence
by a disabled veteran who had been diagnosed with paranoid schizophrenia. The Office
accepted appellant’s claim for post-traumatic stress disorder and paid medical and wage-loss
benefits.

On November 3, 2008 the Office sent appellant a Form CA-1032 for completion to his
address of record in Dallas.1 It informed him that federal regulations required him to make an
affidavit of any earnings or employment during the previous year and that the form was enclosed
for that purpose. The Office notified appellant that he had to completely answer all questions
and return the statement within 30 days, otherwise his benefits would be suspended. Appellant
did not respond.
On December 11, 2008 the Office sent appellant another Form CA-1032 to complete. It
again advised him that federal regulations required him to make an affidavit of any earnings or
employment and requested information with regard to wages. The Office reiterated that
appellant had to completely answer all questions and return the statement within 30 days,
otherwise his benefits would be suspended. No response was received. This form was also sent
to his address of record.
By decision dated April 28, 2009, the Office suspended appellant’s compensation
benefits, effective April 12, 2009, for failing to submit the CA-1032 form as requested. It noted
that appellant did not respond to its requests for completion of the form. The Office noted that,
when appellant completed the Form CA-1032, his compensation benefits would be restored
retroactively to the date they were suspended.
LEGAL PRECEDENT
Section 8106(b) of the Federal Employees’ Compensation Act authorizes the Secretary of
Labor to require a partially disabled employee to report his earnings from employment or selfemployment, by affidavit or otherwise, in the manner and at the times the Secretary specified.
Pursuant to this authority, as well as her authority under 5 U.S.C. § 8149 to prescribe the rules
and regulations necessary for the administration and enforcement of the Act, the Secretary
promulgated the following regulations at 20 C.F.R. § 10.528:
“[The Office] periodically requires each employee who is receiving compensation
benefits to complete an affidavit as to any work or activity indicating an ability to
work, which the employee has performed for the prior 15 months. If an employee
is required to file such a report fails to do so within 30 days of the date of the
request, his or her right to compensation for wage loss under 5 U.S.C. § 8105
[total disability] or 8106 [partial disability] is suspended until [it] receives the
requested report. At that time, [the] Office will reinstate compensation retroactive
to the date of suspension if the employee remains entitled to compensation.”
ANALYSIS
On November 3 and December 11, 2008, the Office provided appellant with a Form CA1032 and notified him that federal regulations required him to complete the forms and answer
questions concerning any employment and earnings for the prior year. It properly notified

1

The record reflects that by letter dated October 29, 2007 appellant notified the Office of his address change in
Dallas. Between February 9, 2004 to January 8, 2008, appellant completed and returned six CA-1032 forms as
requested.

2

appellant that if he did not completely answer all questions and return the statement within 30
days, his benefits would be suspended. The forms were sent to appellant’s address of record.2
Notwithstanding such notice, appellant did not return the forms within 30 days as
requested. The Board finds that the Office properly suspended his right to compensation for
wage loss under section 10.528 of the implementing regulations.3 The Board will affirm the
Office’s April 28, 2009 decision.
CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation benefits for
failing to submit information on a Form CA-1032, as required.
ORDER
IT IS HEREBY ORDERED THAT the April 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 22, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

2

Under the mailbox rule, it is presumed, absent evidence to the contrary, that notice mailed to an individual in the
ordinary course of business was received by that individual. The presumption arises when the record shows that the
notice was properly addressed and mailed. See Levi Drew, Jr., 52 ECAB 442 (2001); Kimberly A. Raffle, 56 ECAB
243 (1999).
3

See F.D., Docket No. 08-2499 (issued September 9, 2009).

3

